FERRIS, J.
In matters of provisional alimony, where the amount allowed is in question, the court will take into consideration the age of the widow, her physical condition, the manner in which the decedent lived prior to his death, and the general expenses incident to the care of the family. The matter of the insolvency of the decedent does not have a controlling effect in determining the amount of the allowance, but is one of the elements to be taken into consideration. The claim of the widow for support during the first year is a lien prior to the claims of creditors (1 Werner, 880).
In the case at, bar, the estate being insolvent, the policy of law is not toward liberality, but such an amount should have been fixed by the appraisers as would provide a proper support for the widow, there being no minor children under fifteen years of age.
Allowance reduced from $1,COO to $500.